OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 23 October 2020 has been entered.

Response to Amendment
The Amendment filed 23 October 2020 has been entered. Claim 12 has been canceled; thus, claims 1, 6, 7, and 11 remain pending and have been examined on the merits. Applicant’s amendments to the claims, in addition to the Remarks filed 23 October 2020, further in view of the Examiner’s Amendment to the record set forth below, have overcome the rejection of claims 1, 6, 7, 11, and 12 under 35 U.S.C. 112(a), as well as the rejection of claims 1, 6, 7, 11, and 12 under 35 U.S.C. 103 as being unpatentable over Tachika in view of Holzrichter and Ueno, both previously set 
An Examiner’s Amendment to the record and Reasons for Allowance are set forth below.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s Amendment was given in a telephone interview with Attorney of Record Michael G. Raucci on 29 March 2021. 

Please replace claims 1 and 11 with the following corresponding claims.

A seamless can formed from a thermoplastic resin-coated metal sheet obtained by coating at least one surface of a metal sheet with a thermoplastic resin coating via an intervening polyester primer layer comprising a polyester primer, wherein
said polyester primer comprises a polyester resin and a curing agent,
said polyester resin consists of 50 mol% of dicarboxylic acid components and 50 mol% of diol components,
	the dicarboxylic acid components consist of sebacic acid, isophthalic acid, and optionally terephthalic acid, where the sebacic acid is contained in an amount of 8 
	the diol components consist of cyclohexanedimethanol and at least one of ethylene glycol or propylene glycol, where the cyclohexanedimethanol is contained in an amount of 17.7 to 30 mol% and the ethylene glycol and/or the propylene glycol is contained in an amount of greater than 0 to 30 mol% based on the total amount of dicarboxylic acid components and diol components of the polyester resin,
said curing agent being at least one selected from the group consisting of a phenol resin, an isocyanate compound, and an amino resin, and being contained in an amount of 5 to 15 parts by mass per 100 parts by mass of said polyester resin,
said polyester primer layer has a thickness in a range of 0.4 to 2.7 µm,
said polyester primer, when prepared for testing in the form of a 10 µm thick dry primer sheet, has a breaking elongation in a range of 10 to 50% at a tension speed of 1,000 mm/min and an MEK extractability in a range of 9 to 27%,
said thermoplastic resin coating comprises a polyester film and has a thickness in a range of 5 to 40 µm, and
said thermoplastic resin coating is formed in two layers including a lower layer and an upper layer, the lower layer comprises a polyester resin based on an ethylene terephthalate unit containing 1 to 30 mol% of at least one of isophthalic acid or naphthalenedicarboxylic acid, and the upper layer comprises a polyester resin based on an ethylene terephthalate unit containing isophthalic acid or naphthalenedicarboxylic 

 The seamless can formed from a thermoplastic resin-coated metal sheet according to claim 1, wherein the polyester resin of the polyester primer is polymerized using titanium tetrabutoxide as a polymerization catalyst. 


Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance. Claims 1, 6, 7, and 11 are allowed over the prior art.
The closest applied prior art of record is JP 2007-077268 to Tachika et al. (hereinafter “Tachika”). Tachika discloses a resin composition for coating metal sheets which are formed into cans. The resin composition includes 5 to 40 wt.% of a curing agent and 60 to 95 wt.% of a polyester resin formed from 100 mol% dicarboxylic acid components and 100 mol% diol components (1:1 ratio of dicarboxylic acid to diol components). The dicarboxylic acid components include an aromatic dicarboxylic acid(s) in an amount of 75 to 100 mol% and an aliphatic dicarboxylic acid in an amount of 0 to 25 mol%, both relative to the total amount of dicarboxylic acid components. The diol components include 1,4-cyclohexanedimethanol in an amount of 30 to 100 mol% and an additional diol component(s) in an amount of 0 to 70 mol%, both relative to the total amount of diol components. The aromatic dicarboxylic acids may be terephthalic and/or isophthalic acid, among others, and the aliphatic dicarboxylic acid may be 
The closest applied prior art of record does not disclose or teach a required amount of isophthalic acid and thus does not disclose or teach an amount of isophthalic acid relative to an amount of terephthalic acid which constitutes the aromatic dicarboxylic acid components of the polyester resin; does not disclose or teach that the resin composition can be utilized as a primer (i.e., adhesive layer) for adhering a thermoplastic polyester-based topcoat to the metal sheet; does not disclose or teach that the resin composition (in the form of a film) exhibits a limited elongation at break of 10 to 50% or a limited MEK extractability of 9 to 27%; does not disclose or teach a thermoplastic polyester-based topcoat including two layers of polyester resin based on ethylene terephthalate having varying levels of isophthalic or naphthalenedicarboxylic acid content relative to the respective layer being adhered to the can via the polyester resin composition; and discloses a film thickness which is greater than the claimed range. 
Furthermore, in addition to the foregoing deficiencies of the closest prior art of record, Applicant has asserted that the claimed seamless can unexpectedly exhibits all of superior peel resistance, formability, and corrosion resistance after being dented, over Tachika due to the combination of: the claimed dicarboxylic acid components and diol components being contained in the polyester primer in their respective amount ranges; the thickness of the polyester primer layer; and the elongation at break and MEK extractability being limited to within the respective ranges. 
Upon full consideration of the data presented in Tables 1 and 2 of Applicant’s specification in accordance with the guidance provided in MPEP 716.02(a)-(d), along with full consideration of Applicant’s Remarks filed 10 March 2020 (see pages 5-9) and 23 October 2020 (see pages 6 & 7), respectively; and further in view of the deficiencies of the closest applied prior art of record discussed above, the Examiner has found Applicant’s assertion and supporting data persuasive. Additionally, an updated/thorough search for the claimed subject matter in the prior art was conducted, however, no references or combinations thereof were discovered that reasonably disclosed or rendered obvious the claimed invention. 
In view of the foregoing, the prior art does not disclose or reasonably teach or render obvious the claimed invention. For the reasons set forth herein, the Examiner has determined that the invention as defined by claims 1, 6, 7, and 11 is in proper condition for allowance.
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly be labeled “Comments on Statement of Notice of Allowability”.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782     

/LEE E SANDERSON/Primary Examiner, Art Unit 1782